Citation Nr: 1024470	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-27 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for thyroid disease, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and S.B.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active service from August 1954 to August 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee that denied the benefit sought on appeal.  The 
Veteran testified via videoconference at a Board hearing in 
June 2010.  

The Veteran in the instant case has elected to participate in 
the Expedited Claims Adjudication (ECA) Initiative.  See ECA 
Agreement and Waiver of Rights, dated April 7, 2009.  The ECA 
is a pilot program designed to expedite the processing of 
claims and appeals by obtaining claimants' waivers of certain 
statutory and regulatory response periods, and by utilizing 
the Board's statutory authority to pre-screen cases to 
determine the adequacy of the record for decisional purposes.  
The case has been processed under regulations governing the 
ECA.  See 38 C.F.R. §§ 20.1500-20.1510 (2009).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  In 
this regard, the Veteran asserts that his thyroid disability 
is etiologically related to his active duty service period.  
Specifically, he asserts that his currently diagnosed 
bilateral mild multinodular goiter is a result of exposure to 
ionizing radiation while stationed on the U.S.S. Monticello 
during Operation Hardtack.  The Veteran's service personnel 
records confirm that he was stationed on the U.S.S. 
Monticello during at least part of Operation Hardtack.  
Information submitted by the Veteran on the location of the 
U.S.S. Monticello during Operation Hardtack suggests that the 
ship was in the vicinity of several atmospheric nuclear 
tests.  
Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).
First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed Veteran.  
The presumptively service-connected diseases specific to 
radiation-exposed veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo- 
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary. 38 C.F.R. § 3.309(d)(2).  In this case, the Veteran is 
not shown to have any of the diseases listed under 38 C.F.R. 
§ 3.309(d)(2); therefore, the Veteran cannot avail himself of 
these presumptive provisions in order to establish 
entitlement to service connection for his thyroid disability.  
The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
'radiogenic' diseases found 5 years or more after service in 
an ionizing-radiation-exposed Veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  
In order to determine the assess the size and nature of the 
radiation dose or doses in Veterans with a radiogenic disease 
who contend exposure through atmospheric nuclear weapons 
testing, VA will request a radiation dose from the 
appropriate office of the Department of Defense.  38 C.F.R. 
§ 3.311(a)(2)(i).
When it has been determined that: (1) a Veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed; (2) the Veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest in the period specified, 
the claim will be referred to the VA Under Secretary for 
Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  
When such a claim is forwarded for review, the VA Under 
Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).
Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2).  
As a threshold issue, the Board notes that it is not clear if 
the Veteran's current diagnosis of bilateral mild 
multinodular goiter is the same disorder as non-malignant 
thyroid nodular disease listed as a radiogenic disease under 
38 C.F.R. § 3.311(b)(2).  Therefore, the Board finds that 
this case must be returned to first ascertain if the Veteran 
has a radiogenic disease as defined by VA regulations.  
Specifically, a medical professional must determine if the 
Veteran's currently diagnosed bilateral mild multinodular 
goiter is the same disorder as non-malignant thyroid nodular 
disease.  
If the medical professional concludes that it is the same 
disorder, then VA must proceed with the additional 
development and procedures set forth 38 C.F.R. § 3.311 and 
obtain a radiation dose for the Veteran and to obtain an 
opinion from the VA Under Secretary for Health as to whether 
it is at least as likely as not that the Veteran's bilateral 
mild multinodular goiter was caused by radiation exposure in 
service.  
Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO/AMC should obtain an opinion 
from a physician (M.D.) with knowledge of 
thyroid disabilities.  The physician must 
review the Veteran's claims file and must 
note review of the claims file in the 
report.  The physician should be asked if 
the Veteran's currently diagnosed 
bilateral mild multinodular goiter is the 
same disorder as non-malignant thyroid 
nodular disease listed in 38 C.F.R. 
§ 3.311(b)(2). 
2.  If, and only if, the physician 
concludes that the Veteran's current 
disorder is the same as non-malignant 
thyroid nodular disease, then the RO/AMC 
should proceed with the additional 
development and procedures set forth 38 
C.F.R. § 3.311 and obtain a radiation 
dose for the Veteran and to obtain an 
opinion from the VA Under Secretary for 
Health as to whether the Veteran's 
bilateral mild multinodular goiter was 
caused by radiation exposure in service.  
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



